Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Haley Brown, Appellant                                Appeal from the 62nd District Court of
                                                       Lamar County, Texas (Tr. Ct. No. 82395).
 No. 06-15-00072-CV         v.                         Memorandum Opinion delivered by Justice
                                                       Burgess, Chief Justice Morriss and Justice
 RK Hall Construction, LTD., RKH Capital,              Moseley participating.
 LLC, and Stacy Lyon d/b/a Lyon Barricade
 & Construction, Appellees



       As stated in the Court’s opinion of this date, we deny Haley Brown’s petition for
permissive appeal and dismiss the appeal.
       We further order that the appellant, Haley Brown, pay all costs of this appeal.




                                                      RENDERED OCTOBER 15, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk